Citation Nr: 0817497	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from September 1970 to November 1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purpose of such 
remand was to obtain additional medical input for the 
evaluation of the veteran's service-connected hypertensive 
heart disease.  Following the completion of the requested 
actions, the case has since been returned to the Board for 
further review.  

While the case remained in remand status, the veteran in 
August 2007 set forth a claim of entitlement to a total 
disability rating for compensation due to individual 
unemployability.  Such matter, though not within the Board's 
jurisdiction for review at this time, is referred to the RO 
for any and all appropriate action.  


FINDINGS OF FACT

1.  The veteran's hypertensive heart disease is at present 
manifested by left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, but without evidence of chronic 
congestive heart failure; a workload of three METS or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

2.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's service-connected 
hypertensive heart disease.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in April 2006, and on one or more prior occasions, so 
that additional development could be undertaken.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed to the 
extent possible, and it is of note that neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of January 2001 and June 2002 
and the AMC's correspondence, dated in May 2004, October 
2006, and October 2007.  The appellant was thereby notified 
that he should submit all pertinent evidence in his 
possession and he was duly advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, while the initial VCAA notice was furnished to 
the veteran-appellant prior to the RO's initial decision in 
July 2001 as to the veteran's claim for increase for 
hypertensive heart disease pursuant to Pelegrini; however, 
full VCAA notice, including that pertaining to Dingess-
Hartman, was provided thereafter, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
rating criteria for the evaluation of his service-connected 
hypertensive heart disease.  The veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of the applicable rating criteria.  That is, 
it is apparent from the nature of the argument presented by 
and on behalf of the veteran that he is aware of what the 
evidence must show to support an increased rating for his 
service-connected hypertensive heart disease. 

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issue herein denied as the record fails to demonstrate 
entitlement to a schedular rating in excess of the 60 percent 
rating previously assigned for the disability in question.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes multiple volumes containing 
pertinent medical data, including the reports of several VA 
medical examinations.  Findings from those VA medical 
evaluations are sufficiently detailed and comprehensive in 
scope so as to permit the Board to fairly and accurately rate 
the disorder in question and it is of note that the veteran 
does not contend otherwise.  To that end, the Board may 
proceed to adjudicate the merits of the claim without further 
remand as to that matter.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Disability ratings are intended to compensate veteran's for 
impairment in earning capacity resulting from a service-
connected disorder.  38 U.S.C.A. § 1155.  Separate DCs 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
The Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.  

Service connection for hypertension was established by RO 
action in April 1974, at which time a 10 percent rating was 
assigned under DC 7101.  By further rating action in July 
1980, the RO recharacterized the disability in question to 
that of hypertensive heart disease and the rating therefor 
was increased from 10 percent to 30 percent, effective from 
April 1980, under DC 7007.  Such rating remained in effect 
until a point following the veteran's submission of a claim 
for increase in July 2000, the denial of which forms the 
basis of the instant appeal, when the rating was increased 
from 30 percent to 60 percent, effective from the date of 
receipt in July 2000 of the veteran's claim.  

A 60 percent evaluation is warranted for hypertensive heart 
disease when there is more than one episode of acute 
congestive heart failure in the past year or workload that is 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for hypertensive heart disease when one of the 
following is present: (1) Chronic congestive heart failure; 
(2) a workload of three metabolic equivalents (METs) or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3) there is evidence of left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, DC 7007.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.  

It is alleged that the veteran's hypertensive heart disease 
cannot be dissociated from his nonservice-connected lung 
disease and that rating should be undertaken on that basis.  
Moreover, the veteran points to the opinion offered by a VA 
physician in November 2007 as proof of the intertwined nature 
of his heart and lung abnormalities.  However, review of the 
report of a VA medical examination in November 2007 indicates 
that the examining VA physician in the context of determining 
the veteran's exercise tolerance based on cardiac function 
alone noted that the veteran's lung disease manifestations 
were intertwined with his cardiovascular system.  However, 
estimates of exercise tolerance were nevertheless provided, 
utilizing the results of a stress test in 2006 and a 
correlation regarding the veteran's ejection fraction.  On 
that basis, and inasmuch as the record does not otherwise 
indicate that the veteran's cardiac and lung disorders are 
inseparable, no merit is found with respect to the veteran's 
contention that the veteran's hypertensive heart disease must 
be rated in concert with his nonservice-connected lung 
disorder(s).  

Review of the medical data compiled throughout the appeal 
period fails to identify the existence of congestive heart 
failure and notice is taken that its presence was 
specifically ruled out through the VA medical examination in 
November 2007, it being found that there was no current 
evidence thereof or any clinical, radiographic, or 
echographic manifestations thereof in any of the examination 
and treatment records on file.  Moreover, the existence of 
left ventricular dysfunction to the point that an ejection 
fraction of less than 30 percent was obtained on cardiac 
testing is not demonstrated at any point during the relevant 
time frame.  Lastly, the record does not denote that a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  In November 2007, a VA 
physician determined that it was not possible to offer an 
estimate of exercise tolerance based on cardiac function 
alone, as the veteran's lung disease manifestations were 
intertwined with his cardiovascular system.  The examiner 
nevertheless determined that the closest possible estimation 
of exercise tolerance was that of 4.5 METs based on an 
exercise stress test in 2006, although it was noted that the 
lung disorder was the limiting factor at that time.  It was 
also set forth that the veteran's ejection fraction on 
cardiac testing was an indicator of exercise tolerance, with 
a normal ejection fraction of 50 percent correlating to a 
METs of eight or above and the veteran's ejection fraction of 
45 percent correlating to a METs estimate of six or seven by 
the same criterion.  By the same schematic, the lowest 
ejection fracture noted which was set out in June 2004 at 40 
to 45 percent, would be in excess of the three METs required 
for the assignment of the next higher evaluation.  Hart, 
supra.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here the 60 
percent rating assigned for the veteran's hypertensive heart 
disease takes into account loss of time from work, as well as 
significant functional impairment.  Such factors as a marked 
interference with employment or frequent periods of 
hospitalization are not corroborated by the evidence on file.  
Accordingly, a referral to the Chief Benefits Director or 
Director of the Compensation and Pension Service for a 
determination of whether the assignment of an extraschedular 
rating is appropriate is not warranted.  Id.; see also 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 60 percent for his hypertensive 
heart disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating for hypertensive heart disease, currently 
evaluated as 60 percent disabling, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


